667 S.E.2d 723 (2008)
STATE
v.
Eric Glenn LANE.
No. 606A05.
Supreme Court of North Carolina.
September 29, 2008.
Ann B. Petersen, Chapel Hill, for Eric Glenn Lane.
Robert Montgomery, Special Deputy Attorney General, C. Branson Vickory, III, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 22nd day of September 2008 by State of NC for Extension of Time to File State's Brief:
"Motion Allowed. State of NC shall have up to and including the 14th day of October, 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 29th day of September 2008."